NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


CINDY GOLD,                              )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-2167
                                         )
SUPERIOR AUTO BODY SHOP,                 )
INCORPORATED, a Florida Profit           )
Corporation,                             )
                                         )
             Appellee.                   )
                                         )

Opinion filed March 14, 2018.

Appeal from the Circuit Court for Polk
County; Larry Helms, Judge.

Adam J. Fernandez and Jeffrey "Jack"
Gordon of Maney & Gordon, P.A., Tampa,
for Appellant.

Walter E. Smith, St. Petersburg, for
Appellee.



PER CURIAM.

             Affirmed.



KELLY, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.